DETAILED ACTION
This action is in reply to an application filed December 18th, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama; Etsuo (US Pub. No. 20150100205 A1), herein after Katsuyama, and further in view of Mao et al. (US Pub. No. 20170137012 A1), herein after Mao.
Regarding claim 1, Katsuyama teaches [a] method for operating a vehicle including a propulsion system, the method comprising: receiving, via a controller, vehicle operating parameters and input commands (Katsuyama: Para. 0034 and 0035; "The electronic control unit 30 inputs signals respectively from the operation state detection sensor 31, the motion state detection sensor 32, and the disturbance detection sensor 33. Then, the electronic control unit 30 acquires, for example, a steering angle of the steering wheel by the driver, an accelerator operation amount caused by an operation on the accelerator pedal, and a brake operation amount caused by an operation on the brake pedal based on the signal input from the operation state detection sensor 31." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z."), determining a desired future longitudinal torque horizon based upon the vehicle operating parameters and the input commands; determining a desired future yaw rate horizon based upon the vehicle operating parameters and the input commands (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed."); determining a desired future lateral speed horizon based upon the vehicle operating parameters and the input commands (Katsuyama: Para. 0036 and 0048; "First, regarding the target longitudinal driving force F.sub.x, which is generated by the respective in-wheel motors 19 to 22 to control the vehicle Ve to travel, the electronic control unit 30 uses the respective detection values such as the accelerator operation amount, the brake operation amount, and the vehicle speed input as described above to calculate the target longitudinal driving force F.sub.x having a predetermined relationship with those respective detection values." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed."); determining weighting factors for the desired future longitudinal torque horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon… (Katsuyama: Para. 0016; "As a result, the control part can use the gain that can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction, specifically, the roll motion and the pitch motion (or heave motion) that do not directly relate to the travel stability but closely relate to the ride comfort. In this way, the gain can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel, thereby appropriately reflecting the slip state to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction. As a result, the influence caused by the occurrence of the slipping wheel can be more appropriately eliminated, and the control part can continue the control of the motions in the vehicle longitudinal and lateral directions by priority to excellently secure the travel stability or the steering stability of the vehicle."); and controlling, via the controller, operation of the propulsion system based upon the desired future longitudinal torque horizon, the desired future yaw rate horizon, the desired future lateral speed horizon, and the weighting factors (Katsuyama: Para. 0047; "Thus, the electronic control unit 30 controls the longitudinal motion and the yaw motion of the vehicle Ve by priority based on the target longitudinal driving force F.sub.x and the target yaw moment M.sub.z calculated as described above, and controls the roll motion and the pitch motion by multiplying the target roll moment M.sub.x and the target pitch moment M.sub.y by control gains, which are increased or decreased as described later. The use of the increasing/decreasing control gains enables to secure excellent stability (controllability) of the longitudinal motion and the yaw motion of the vehicle Ve even when the slip state occurs, and the influence on the control for the roll motion and the pitch motion can be minimized.").
Katsuyama is silent to receiving, via the controller, a driver-selectable mode; and that the weighing factors are determined based upon the driver-selectable mode.
In a similar field, Mao teaches receiving, via the controller, a driver-selectable mode (Mao: Para. 0011; "The controller may optionally receive a selected driving mode from a drive mode selection device, and adjust the torque contribution such that the optimally efficient axle torque operating point falls entirely outside of the chassis torque window."); and determining weighting factors for the desired future longitudinal torque horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon based upon the driver-selectable mode (Mao: Para. 0034 and 0045; "The controller 35 then automatically adjusts the size and/or orientation of the chassis torque window 42 based on the present dynamic state of the chassis torque limits (arrow CC.sub.12), e.g., determined in terms of desired yaw rate, steering angle, vehicle speed, etc." "FIG. 6 represents the example condition 70 in which the controller 35 also treats the chassis torque window 42 as imposing hard torque limits at all times, again based on the selected drive mode (arrow S.sub.M) using the input device 31 shown in FIG. 1.") for the benefit of ensuring a smooth ride based on what kind of driving mode the user selected.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the driver inputs and gain factors from Katsuyama to take into account the driver-selected mode of the vehicle when performing its calculations, as taught by Mao, for the benefit of ensuring a smooth ride based on what kind of driving mode the user selected.
Regarding claim 2, Katsuyama and Mao remain as applied as in claim 1, and Katsuyama goes on to further teach [t]he method of claim 1, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle speed, and receiving an operator command for one of vehicle acceleration or vehicle deceleration (Katsuyama: Para. 0029; "On this occasion, the operation state detection sensor 31 is constructed of, for example, a steering angle sensor for detecting an operation amount (steering angle) by the driver on a steering wheel (not shown), an accelerator sensor for detecting operation amounts (such as a depressed amount, an angle, and a pressure) by the driver on an accelerator pedal (not shown), a brake sensor for detecting operation amounts (such as a depressed amount, an angle, and a pressure) by the driver on a brake pedal (not shown), and the like."); and wherein determining the desired future longitudinal torque horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future longitudinal torque horizon based upon the vehicle speed and the operator command for one of vehicle acceleration or vehicle deceleration (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed.").
Regarding claim 3, Katsuyama and Mao remain as applied as in claim 1, and Katsuyama goes on to further teach [t]he method of claim 1, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle yaw rate, receiving a vehicle longitudinal speed, and receiving an operator command for vehicle steering (Katsuyama: Para. 0029; "The motion state detection sensor 32 is constructed of, for example, a sprung vertical acceleration sensor for detecting a vertical acceleration of the body Bo (sprung mass) in the vertical direction, a lateral acceleration sensor for detecting a lateral acceleration of the body Bo in the lateral direction, a vehicle speed sensor for detecting a vehicle speed of the body Bo (vehicle Ve), a wheel speed sensor for detecting a wheel speed of each of the wheels 11 to 14, a yaw rate sensor for detecting a yaw rate generated on the body Bo (vehicle Ve), a pitch rate sensor for detecting a pitch rate generated on the body Bo (vehicle Ve), a roll rate sensor for detecting a roll rate generated on the body Bo (vehicle Ve), and the like."); and wherein determining the desired future yaw rate horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future yaw rate horizon based upon the vehicle yaw rate, the vehicle longitudinal speed, and the operator command for vehicle steering (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed.").
Regarding claim 5, Katsuyama and Mao remain as applied as in claim 1, and Katsuyama goes on to further teach [t]he method of claim 1, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle lateral speed, receiving a vehicle longitudinal speed, and receiving an operator command for vehicle steering (Katsuyama: Para. 0029; "Therefore, respective signals from various sensors including an operation state detection sensor 31 for detecting a state of an operation by a driver for traveling the vehicle Ve, a motion state detection sensor 32 for detecting a motion state generated on the body Bo (sprung mass) of the traveling vehicle Ve, and a disturbance detection sensor 33 for detecting disturbance acting on the traveling vehicle Ve, and signals from the inverter 23 are input to the electronic control unit 30." "The motion state detection sensor 32 is constructed of, for example, a sprung vertical acceleration sensor for detecting a vertical acceleration of the body Bo (sprung mass) in the vertical direction, a lateral acceleration sensor for detecting a lateral acceleration of the body Bo in the lateral direction, a vehicle speed sensor for detecting a vehicle speed of the body Bo (vehicle Ve), a wheel speed sensor for detecting a wheel speed of each of the wheels 11 to 14, a yaw rate sensor for detecting a yaw rate generated on the body Bo (vehicle Ve), a pitch rate sensor for detecting a pitch rate generated on the body Bo (vehicle Ve), a roll rate sensor for detecting a roll rate generated on the body Bo (vehicle Ve), and the like." ); and wherein determining the desired future lateral speed horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future lateral speed horizon based upon the vehicle lateral speed, the vehicle longitudinal speed, and the operator command for vehicle steering (Katsuyama: Para. 0010; "Then, the control part is configured to calculate a plurality of target motion state amounts for controlling a motion in vehicle longitudinal and lateral directions and a motion of the body in a vehicle vertical direction, and calculate one of the driving force and the braking force to be distributed to the each wheel and to be independently generated on the each wheel by the braking/driving force generation mechanism so as to realize the plurality of target motion state amounts.").
Regarding claim 6, Katsuyama and Mao remain as applied as in claim 1, and Katsuyama goes on to further teach [t]he method of claim 1, further comprising determining the weighting factors for tracking the desired future longitudinal torque horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon (Katsuyama: Para. 0016; "As a result, the control part can use the gain that can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction, specifically, the roll motion and the pitch motion (or heave motion) that do not directly relate to the travel stability but closely relate to the ride comfort. In this way, the gain can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel, thereby appropriately reflecting the slip state to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction. As a result, the influence caused by the occurrence of the slipping wheel can be more appropriately eliminated, and the control part can continue the control of the motions in the vehicle longitudinal and lateral directions by priority to excellently secure the travel stability or the steering stability of the vehicle.") and Mao goes on to further teach that the weighing factors for tracking the various parameters are based upon the driver-selectable mode and the vehicle operating parameters (Mao: Para. 0034 and 0045; "The controller 35 then automatically adjusts the size and/or orientation of the chassis torque window 42 based on the present dynamic state of the chassis torque limits (arrow CC.sub.12), e.g., determined in terms of desired yaw rate, steering angle, vehicle speed, etc." "FIG. 6 represents the example condition 70 in which the controller 35 also treats the chassis torque window 42 as imposing hard torque limits at all times, again based on the selected drive mode (arrow S.sub.M) using the input device 31 shown in FIG. 1.").
Regarding claim 7, Katsuyama and Mao remain as applied as in claim 1, and Katsuyama goes on to further teach [t]he method of claim 1, wherein controlling, via the controller, operation of the propulsion system based upon the desired future longitudinal torque horizon, the desired future yaw rate horizon, the desired future lateral speed horizon, and the weighting factors comprises controlling operation of the propulsion system to minimize a difference between the desired future longitudinal torque horizon and an operator command for one of vehicle acceleration or vehicle deceleration, and minimize a difference between the desired future yaw rate horizon and a predicted yaw rate, and a desired future lateral velocity horizon and a predicted velocity (Katsuyama: Para. 0047; "Thus, the electronic control unit 30 controls the longitudinal motion and the yaw motion of the vehicle Ve by priority based on the target longitudinal driving force F.sub.x and the target yaw moment M.sub.z calculated as described above, and controls the roll motion and the pitch motion by multiplying the target roll moment M.sub.x and the target pitch moment M.sub.y by control gains, which are increased or decreased as described later. The use of the increasing/decreasing control gains enables to secure excellent stability (controllability) of the longitudinal motion and the yaw motion of the vehicle Ve even when the slip state occurs, and the influence on the control for the roll motion and the pitch motion can be minimized. A specific description is now given of this control.").

Regarding claim 17, Katsuyama teaches [a] vehicle system, comprising: a propulsion system, a steering system, and a wheel braking system that are operatively connected to a controller, the controller including an instruction set that is executable to (Katsuyama: Para. 0021, also see FIG. 1; "A detailed description is now given of an embodiment of the present invention referring to the drawings. FIG. 1 schematically illustrates a configuration of a vehicle Ve on which a vehicle braking/driving force control apparatus according to this embodiment is installed."): receive vehicle operating parameters and input commands (Katsuyama: Para. 0034 and 0035; "The electronic control unit 30 inputs signals respectively from the operation state detection sensor 31, the motion state detection sensor 32, and the disturbance detection sensor 33. Then, the electronic control unit 30 acquires, for example, a steering angle of the steering wheel by the driver, an accelerator operation amount caused by an operation on the accelerator pedal, and a brake operation amount caused by an operation on the brake pedal based on the signal input from the operation state detection sensor 31." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z."), determine a desired future longitudinal torque horizon based upon the vehicle operating parameters and the input commands (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed."); determine a desired future yaw rate horizon based upon the vehicle operating parameters and the input commands (Katsuyama: Para. 0036 and 0048; "First, regarding the target longitudinal driving force F.sub.x, which is generated by the respective in-wheel motors 19 to 22 to control the vehicle Ve to travel, the electronic control unit 30 uses the respective detection values such as the accelerator operation amount, the brake operation amount, and the vehicle speed input as described above to calculate the target longitudinal driving force F.sub.x having a predetermined relationship with those respective detection values." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed."); determine a desired future lateral speed horizon based upon the vehicle operating parameters and the input commands (Katsuyama: Para. 0016; "As a result, the control part can use the gain that can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction, specifically, the roll motion and the pitch motion (or heave motion) that do not directly relate to the travel stability but closely relate to the ride comfort. In this way, the gain can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel, thereby appropriately reflecting the slip state to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction. As a result, the influence caused by the occurrence of the slipping wheel can be more appropriately eliminated, and the control part can continue the control of the motions in the vehicle longitudinal and lateral directions by priority to excellently secure the travel stability or the steering stability of the vehicle."); determine weighting factors for the desired future longitudinal torque horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon… (Katsuyama: Para. 0016; "As a result, the control part can use the gain that can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction, specifically, the roll motion and the pitch motion (or heave motion) that do not directly relate to the travel stability but closely relate to the ride comfort. In this way, the gain can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel, thereby appropriately reflecting the slip state to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction. As a result, the influence caused by the occurrence of the slipping wheel can be more appropriately eliminated, and the control part can continue the control of the motions in the vehicle longitudinal and lateral directions by priority to excellently secure the travel stability or the steering stability of the vehicle."); and control, via the controller, operation of the propulsion system based upon the desired future longitudinal torque horizon, the desired future yaw rate horizon, the desired future lateral speed horizon, and the weighting factors (Katsuyama: Para. 0047; "Thus, the electronic control unit 30 controls the longitudinal motion and the yaw motion of the vehicle Ve by priority based on the target longitudinal driving force F.sub.x and the target yaw moment M.sub.z calculated as described above, and controls the roll motion and the pitch motion by multiplying the target roll moment M.sub.x and the target pitch moment M.sub.y by control gains, which are increased or decreased as described later. The use of the increasing/decreasing control gains enables to secure excellent stability (controllability) of the longitudinal motion and the yaw motion of the vehicle Ve even when the slip state occurs, and the influence on the control for the roll motion and the pitch motion can be minimized.").
Katsuyama is silent to the controller including an instruction set that is executable to: receive a driver-selectable mode; and that the weighing factors are determined based upon the driver-selectable mode.
In a similar field, Mao teaches receive a driver-selectable mode (Mao: Para. 0011; "The controller may optionally receive a selected driving mode from a drive mode selection device, and adjust the torque contribution such that the optimally efficient axle torque operating point falls entirely outside of the chassis torque window."); and determine weighting factors for the desired future longitudinal torque horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon based upon the driver-selectable mode (Mao: Para. 0034 and 0045; "The controller 35 then automatically adjusts the size and/or orientation of the chassis torque window 42 based on the present dynamic state of the chassis torque limits (arrow CC.sub.12), e.g., determined in terms of desired yaw rate, steering angle, vehicle speed, etc." "FIG. 6 represents the example condition 70 in which the controller 35 also treats the chassis torque window 42 as imposing hard torque limits at all times, again based on the selected drive mode (arrow S.sub.M) using the input device 31 shown in FIG. 1.") for the benefit of ensuring a smooth ride based on what kind of driving mode the user selected.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the driver inputs and gain factors from Katsuyama to take into account the driver-selected mode of the vehicle when performing its calculations, as taught by Mao, for the benefit of ensuring a smooth ride based on what kind of driving mode the user selected.
Regarding claim 18, Katsuyama and Mao remain as applied as in claim 17, and Katsuyama goes on to further teach [t]he system of claim 17, wherein the instruction set being executable to receive vehicle operating parameters and input commands comprises the instruction set being executable to receive a vehicle speed, and receive an operator command for one of vehicle acceleration or vehicle deceleration (Katsuyama: Para. 0029; "On this occasion, the operation state detection sensor 31 is constructed of, for example, a steering angle sensor for detecting an operation amount (steering angle) by the driver on a steering wheel (not shown), an accelerator sensor for detecting operation amounts (such as a depressed amount, an angle, and a pressure) by the driver on an accelerator pedal (not shown), a brake sensor for detecting operation amounts (such as a depressed amount, an angle, and a pressure) by the driver on a brake pedal (not shown), and the like."); and wherein the instruction set being executable to determine the desired future longitudinal torque horizon based upon the vehicle operating parameters and the input commands comprises the instruction set being executable to determine the desired future longitudinal torque horizon based upon the vehicle speed and the operator command for one of vehicle acceleration or vehicle deceleration (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed.").
Regarding claim 19, Katsuyama and Mao remain as applied as in claim 17, and Katsuyama goes on to further teach [t]he system of claim 17, wherein the instruction set being executable to receive vehicle operating parameters and input commands comprises the instruction set being executable to receive a vehicle yaw rate, receiving a vehicle longitudinal speed, and receiving an operator command for vehicle steering (Katsuyama: Para. 0029; "The motion state detection sensor 32 is constructed of, for example, a sprung vertical acceleration sensor for detecting a vertical acceleration of the body Bo (sprung mass) in the vertical direction, a lateral acceleration sensor for detecting a lateral acceleration of the body Bo in the lateral direction, a vehicle speed sensor for detecting a vehicle speed of the body Bo (vehicle Ve), a wheel speed sensor for detecting a wheel speed of each of the wheels 11 to 14, a yaw rate sensor for detecting a yaw rate generated on the body Bo (vehicle Ve), a pitch rate sensor for detecting a pitch rate generated on the body Bo (vehicle Ve), a roll rate sensor for detecting a roll rate generated on the body Bo (vehicle Ve), and the like."); and wherein the instruction set being executable to determine the desired future yaw rate horizon based upon the vehicle operating parameters and the input commands comprises the instruction set being executable to determine the desired future yaw rate horizon based upon the vehicle yaw rate, the vehicle longitudinal speed, and the operator command for vehicle steering (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed.").
Regarding claim 20, Katsuyama and Mao remain as applied as in claim 17, and Katsuyama goes on to further teach [t]he system of claim 17, wherein the instruction set being executable to receive the vehicle operating parameters and input commands comprises the instruction set being executable to receive a vehicle lateral speed, receiving a vehicle longitudinal speed, and receiving an operator command for vehicle steering (Katsuyama: Para. 0029; "Therefore, respective signals from various sensors including an operation state detection sensor 31 for detecting a state of an operation by a driver for traveling the vehicle Ve, a motion state detection sensor 32 for detecting a motion state generated on the body Bo (sprung mass) of the traveling vehicle Ve, and a disturbance detection sensor 33 for detecting disturbance acting on the traveling vehicle Ve, and signals from the inverter 23 are input to the electronic control unit 30." "The motion state detection sensor 32 is constructed of, for example, a sprung vertical acceleration sensor for detecting a vertical acceleration of the body Bo (sprung mass) in the vertical direction, a lateral acceleration sensor for detecting a lateral acceleration of the body Bo in the lateral direction, a vehicle speed sensor for detecting a vehicle speed of the body Bo (vehicle Ve), a wheel speed sensor for detecting a wheel speed of each of the wheels 11 to 14, a yaw rate sensor for detecting a yaw rate generated on the body Bo (vehicle Ve), a pitch rate sensor for detecting a pitch rate generated on the body Bo (vehicle Ve), a roll rate sensor for detecting a roll rate generated on the body Bo (vehicle Ve), and the like." ); and wherein the instruction set being executable to determine the desired future lateral speed horizon based upon the vehicle operating parameters and the input commands comprises the instruction set being executable to determine the desired future lateral speed horizon based upon the vehicle lateral speed, the vehicle longitudinal speed, and the operator command for vehicle steering (Katsuyama: Para. 0010; "Then, the control part is configured to calculate a plurality of target motion state amounts for controlling a motion in vehicle longitudinal and lateral directions and a motion of the body in a vehicle vertical direction, and calculate one of the driving force and the braking force to be distributed to the each wheel and to be independently generated on the each wheel by the braking/driving force generation mechanism so as to realize the plurality of target motion state amounts.").

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Mao as applied to claim 3 above, and further in view of Kasaiezadeh et al. (US Pub. No. 20180297605 A1), herein after Kasaiezadeh.
Regarding claim 4, Katsuyama and Mao remain as applied as in claim 3, however Katsuyama and Mao are silent to [t]he method of claim 3, wherein receiving the operator command for vehicle steering comprises receiving one of a front wheel steering angle and a rear wheel steering angle.
In a similar field, Kasaiezadeh teaches [t]he method of claim 3, wherein receiving the operator command for vehicle steering comprises receiving one of a front wheel steering angle and a rear wheel steering angle (Kasaiezadeh: Para. 0002; "Related to steering, wheel torques also affect actual lateral velocity, and wheel torques may themselves be dependent upon the vehicle type, because the vehicle type may comprise different vehicle parameters, reflecting a drive configuration (all-wheel drive, front-wheel drive, or rear-wheel drive), and an engine type (conventional, hybrid, or electric). Real time assessment of actual lateral velocity is important to many vehicle safety systems and vehicle control systems.") for the benefit of controlling the lateral speed by controlling the wheels steering angles.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the inputs for the yaw rate determination from Katsuyama and Mao with the input of the wheel steering angles, as taught by Kasaiezadeh, for the benefit of controlling the lateral speed by controlling the wheels steering angles.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Mao as applied to claim 1 above, and further in view of Yamakado et al. (US Pub. No. 20170305416 A1), herein after Yamakado.
Regarding claim 8, Katsuyama teaches wherein determining the desired future longitudinal torque horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future longitudinal torque horizon based upon the vehicle speed and the input command… for one of vehicle acceleration or vehicle deceleration (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed.").
Katsuyama and Mao are silent to [t]he method of claim 1, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle speed, and receiving an input command from an Advanced Driver Assistance System (ADAS) for one of vehicle acceleration or vehicle deceleration.
In a similar field, Yamakado teaches [t]he method of claim 1, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle speed, and receiving an input command from an Advanced Driver Assistance System (ADAS) for one of vehicle acceleration or vehicle deceleration (Yamakado: Para. 0147; "The steering amount of a steering wheel 40 of the driver is detected by a steering angle sensor 53, and arithmetic processing such as calculation of the steering angular velocity is performed by an advanced driver assistance system (ADAS) controller 30. The depression amount of an accelerator pedal 41 of the driver is detected by an accelerator sensor 54, and is calculated by an ADAS controller 30. The depression amount of a brake pedal 42 of the driver is detected by a brake sensor 55, and is calculated by the ADAS controller 30. The ADAS controller 30 performs power control and torque control using an inverter (not illustrated) or the like with respect to the front motor 21 and the rear motor 22 according to these amounts. Based on the speed increase (acceleration) and speed reduction (deceleration) commands that are output from the ADAS controller 30, the power driving and regenerative braking can be performed. For example, it is possible to generate a decelerating action based on longitudinal motion commands such as deceleration obtained by GVC, target speed command and the like") for the benefit of assisting the driver with the driving maneuvers.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the electronic control unit from Katsuyama and Mao to use inputs from an ADAS, as taught by Yamakado, for the benefit of assisting the driver with the driving maneuvers.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Mao and in further view of Jiang et al. (US Pub. No. 20190064823 A1).
Regarding claim 9, Katsuyama teaches [a] method for operating a vehicle including a propulsion system, the method comprising: receiving, via a controller, vehicle operating parameters and input commands (Katsuyama: Para. 0034 and 0035; "The electronic control unit 30 inputs signals respectively from the operation state detection sensor 31, the motion state detection sensor 32, and the disturbance detection sensor 33. Then, the electronic control unit 30 acquires, for example, a steering angle of the steering wheel by the driver, an accelerator operation amount caused by an operation on the accelerator pedal, and a brake operation amount caused by an operation on the brake pedal based on the signal input from the operation state detection sensor 31." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z."), determining a desired future lateral speed horizon based upon the vehicle operating parameters and the input commands (Katsuyama: Para. 0036 and 0048; "First, regarding the target longitudinal driving force F.sub.x, which is generated by the respective in-wheel motors 19 to 22 to control the vehicle Ve to travel, the electronic control unit 30 uses the respective detection values such as the accelerator operation amount, the brake operation amount, and the vehicle speed input as described above to calculate the target longitudinal driving force F.sub.x having a predetermined relationship with those respective detection values." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed."); determining weighting factors for the desired future longitudinal acceleration horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon… (Katsuyama: Para. 0016; "As a result, the control part can use the gain that can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction, specifically, the roll motion and the pitch motion (or heave motion) that do not directly relate to the travel stability but closely relate to the ride comfort. In this way, the gain can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel, thereby appropriately reflecting the slip state to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction. As a result, the influence caused by the occurrence of the slipping wheel can be more appropriately eliminated, and the control part can continue the control of the motions in the vehicle longitudinal and lateral directions by priority to excellently secure the travel stability or the steering stability of the vehicle."); and controlling, via the controller, operation of the propulsion system based upon the desired future longitudinal acceleration horizon, the desired future yaw rate horizon, the desired future lateral speed horizon, and the weighting factors (Katsuyama: Para. 0047; "Thus, the electronic control unit 30 controls the longitudinal motion and the yaw motion of the vehicle Ve by priority based on the target longitudinal driving force F.sub.x and the target yaw moment M.sub.z calculated as described above, and controls the roll motion and the pitch motion by multiplying the target roll moment M.sub.x and the target pitch moment M.sub.y by control gains, which are increased or decreased as described later. The use of the increasing/decreasing control gains enables to secure excellent stability (controllability) of the longitudinal motion and the yaw motion of the vehicle Ve even when the slip state occurs, and the influence on the control for the roll motion and the pitch motion can be minimized.").
Katsuyama is silent to receiving, via the controller, a driver-selectable mode; determining a desired future longitudinal acceleration horizon based upon the vehicle operating parameters and the input commands; determining a desired future yaw rate horizon based upon the vehicle operating parameters and the input commands; and that the weighing factors are determined based upon the driver-selectable mode.
In a similar field, Mao teaches receiving, via the controller, a driver-selectable mode (Mao: Para. 0011; "The controller may optionally receive a selected driving mode from a drive mode selection device, and adjust the torque contribution such that the optimally efficient axle torque operating point falls entirely outside of the chassis torque window."); determining weighting factors for the desired future longitudinal acceleration horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon based upon the driver-selectable mode (Mao: Para. 0034 and 0045; "The controller 35 then automatically adjusts the size and/or orientation of the chassis torque window 42 based on the present dynamic state of the chassis torque limits (arrow CC.sub.12), e.g., determined in terms of desired yaw rate, steering angle, vehicle speed, etc." "FIG. 6 represents the example condition 70 in which the controller 35 also treats the chassis torque window 42 as imposing hard torque limits at all times, again based on the selected drive mode (arrow S.sub.M) using the input device 31 shown in FIG. 1.") for the benefit of ensuring a smooth ride based on what kind of driving mode the user selected.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the driver inputs and gain factors from Katsuyama to take into account the driver-selected mode of the vehicle when performing its calculations, as taught by Mao, for the benefit of ensuring a smooth ride based on what kind of driving mode the user selected.
Katsuyama and Mao are silent to determining a desired future longitudinal acceleration horizon based upon the vehicle operating parameters and the input commands; determining a desired future yaw rate horizon based upon the vehicle operating parameters and the input commands.
In a similar field, Jiang teaches determining a desired future longitudinal acceleration horizon based upon the vehicle operating parameters and the input commands; determining a desired future yaw rate horizon based upon the vehicle operating parameters and the input commands (Jiang: Para. 0056 and 0004; "Overall, evaluating the vehicle dynamics operation includes determining a desired trajectory for the autonomous vehicle, wherein the desired trajectory includes desired vehicle positions including an x-position, a y-position, a longitudinal speed, and a heading, and determining vehicle control commands based upon the desired trajectory. The vehicle control commands include one or a combination of a commanded steering angle, an acceleration command and a braking command. Actual vehicle states responsive to the vehicle control commands can be determined, and include a yaw rate, a longitudinal speed, a lateral acceleration and a longitudinal acceleration. An estimated trajectory is determined based upon the actual vehicle states. A trajectory error can be determined based upon a difference between the desired trajectory and the estimated trajectory. The trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based upon the dynamic monitoring." "Another aspect of the disclosure includes dynamically monitoring the actual vehicle states including the lateral acceleration and the longitudinal acceleration over the time horizon, and determining a maximum rate of change in the lateral acceleration and the longitudinal acceleration over the time horizon.") for the benefit of determining and controlling the forward acceleration of the vehicle.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the vehicle dynamics calculations from Katsuyama and Mao to also consider the vehicle’s longitudinal acceleration, as taught by Jiang, for the benefit of determining and controlling the forward acceleration of the vehicle.
Regarding claim 10, Katsuyama, Mao, and Jiang remain as applied as in claim 9, and Jiang goes on to further teach [t]he method of claim 9, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle speed, and receiving an operator command for one of vehicle acceleration or vehicle deceleration (Jiang: Para. 0026; "The operator controls 46 can be included in the passenger compartment of the vehicle 10 and may include, by way of non-limiting examples, a steering wheel 108, an accelerator pedal, a brake pedal and an operator input device 110. The operator controls 46 and associated operator controller 146 enable a vehicle operator to interact with and direct operation of the vehicle 10 in functioning to provide passenger transportation."); and wherein determining the desired future longitudinal acceleration horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future longitudinal acceleration horizon based upon the vehicle speed and the operator command for one of vehicle acceleration or vehicle deceleration (Jiang: Para. 0056 and 0004; "Overall, evaluating the vehicle dynamics operation includes determining a desired trajectory for the autonomous vehicle, wherein the desired trajectory includes desired vehicle positions including an x-position, a y-position, a longitudinal speed, and a heading, and determining vehicle control commands based upon the desired trajectory. The vehicle control commands include one or a combination of a commanded steering angle, an acceleration command and a braking command. Actual vehicle states responsive to the vehicle control commands can be determined, and include a yaw rate, a longitudinal speed, a lateral acceleration and a longitudinal acceleration. An estimated trajectory is determined based upon the actual vehicle states. A trajectory error can be determined based upon a difference between the desired trajectory and the estimated trajectory. The trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based upon the dynamic monitoring." "Another aspect of the disclosure includes dynamically monitoring the actual vehicle states including the lateral acceleration and the longitudinal acceleration over the time horizon, and determining a maximum rate of change in the lateral acceleration and the longitudinal acceleration over the time horizon.").
Regarding claim 11, Katsuyama, Mao, and Jiang remain as applied as in claim 9, and Katsuyama goes on to further teach [t]he method of claim 9, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle yaw rate, receiving a vehicle longitudinal speed, and receiving an operator command for vehicle steering (Katsuyama: Para. 0029; "The motion state detection sensor 32 is constructed of, for example, a sprung vertical acceleration sensor for detecting a vertical acceleration of the body Bo (sprung mass) in the vertical direction, a lateral acceleration sensor for detecting a lateral acceleration of the body Bo in the lateral direction, a vehicle speed sensor for detecting a vehicle speed of the body Bo (vehicle Ve), a wheel speed sensor for detecting a wheel speed of each of the wheels 11 to 14, a yaw rate sensor for detecting a yaw rate generated on the body Bo (vehicle Ve), a pitch rate sensor for detecting a pitch rate generated on the body Bo (vehicle Ve), a roll rate sensor for detecting a roll rate generated on the body Bo (vehicle Ve), and the like."); and wherein determining the desired future yaw rate horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future yaw rate horizon based upon the vehicle yaw rate, the vehicle longitudinal speed, and the operator command for vehicle steering (Katsuyama: Para. 0034, 0035, and 0048; "Moreover, the electronic control unit 30 acquires, for example, the vehicle speed of the body Bo (vehicle Ve), and the roll rate, the pitch rate, and the yaw rate on the body Bo based on the signal input from the motion state detection sensor 32." "Then, the electronic control unit 30 uses various detection values acquired as described above to calculate a target longitudinal driving force F.sub.x included in a plurality of target motion state amounts for controlling the vehicle Ve to travel, and calculates a target roll moment M.sub.x, a target pitch moment M.sub.y, and a target yaw moment M.sub.z included in a plurality of target motion state amounts for controlling the motions generated on the body Bo. Publicly known calculation methods may be employed for the calculation of the target longitudinal driving force F.sub.x, the target roll moment M.sub.x, the target pitch moment M.sub.y, and the target yaw moment M.sub.z." "In this embodiment, the electronic control unit 30 repeats a motion control program illustrated in FIG. 3 including the control for the travel state of the vehicle Ve and the motion control for the body Bo (hereinafter those pieces of control are collectively referred to as driving force distribution control) every time a predetermined short period has elapsed.").
Regarding claim 13, Katsuyama, Mao, and Jiang remain as applied as in claim 9, and Katsuyama goes on to further teach [t]he method of claim 9, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle lateral speed, receiving a vehicle longitudinal speed, and receiving an operator command for vehicle steering (Katsuyama: Para. 0029; "Therefore, respective signals from various sensors including an operation state detection sensor 31 for detecting a state of an operation by a driver for traveling the vehicle Ve, a motion state detection sensor 32 for detecting a motion state generated on the body Bo (sprung mass) of the traveling vehicle Ve, and a disturbance detection sensor 33 for detecting disturbance acting on the traveling vehicle Ve, and signals from the inverter 23 are input to the electronic control unit 30." "The motion state detection sensor 32 is constructed of, for example, a sprung vertical acceleration sensor for detecting a vertical acceleration of the body Bo (sprung mass) in the vertical direction, a lateral acceleration sensor for detecting a lateral acceleration of the body Bo in the lateral direction, a vehicle speed sensor for detecting a vehicle speed of the body Bo (vehicle Ve), a wheel speed sensor for detecting a wheel speed of each of the wheels 11 to 14, a yaw rate sensor for detecting a yaw rate generated on the body Bo (vehicle Ve), a pitch rate sensor for detecting a pitch rate generated on the body Bo (vehicle Ve), a roll rate sensor for detecting a roll rate generated on the body Bo (vehicle Ve), and the like." ); and wherein determining the desired future lateral speed horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future lateral speed horizon based upon the vehicle lateral speed, the vehicle longitudinal speed, and the operator command for vehicle steering (Katsuyama: Para. 0010; "Then, the control part is configured to calculate a plurality of target motion state amounts for controlling a motion in vehicle longitudinal and lateral directions and a motion of the body in a vehicle vertical direction, and calculate one of the driving force and the braking force to be distributed to the each wheel and to be independently generated on the each wheel by the braking/driving force generation mechanism so as to realize the plurality of target motion state amounts.").
Regarding claim 14, Katsuyama, Mao, and Jiang remain as applied as in claim 9, and Katsuyama goes on to further teach [t]he method of claim 9, further comprising determining the weighting factors for tracking the desired future longitudinal acceleration horizon, the desired future yaw rate horizon, and the desired future lateral speed horizon (Katsuyama: Para. 0016; "As a result, the control part can use the gain that can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction, specifically, the roll motion and the pitch motion (or heave motion) that do not directly relate to the travel stability but closely relate to the ride comfort. In this way, the gain can be determined depending on the slip state amount and the magnitude of the driving force or the braking force on the slipping wheel, thereby appropriately reflecting the slip state to increase or decrease the target motion state amounts for controlling the motions of the body in the vehicle vertical direction. As a result, the influence caused by the occurrence of the slipping wheel can be more appropriately eliminated, and the control part can continue the control of the motions in the vehicle longitudinal and lateral directions by priority to excellently secure the travel stability or the steering stability of the vehicle.") and Mao goes on to further teach that the weighing factors for tracking the various parameters are based upon the driver-selectable mode and the vehicle operating parameters (Mao: Para. 0034 and 0045; "The controller 35 then automatically adjusts the size and/or orientation of the chassis torque window 42 based on the present dynamic state of the chassis torque limits (arrow CC.sub.12), e.g., determined in terms of desired yaw rate, steering angle, vehicle speed, etc." "FIG. 6 represents the example condition 70 in which the controller 35 also treats the chassis torque window 42 as imposing hard torque limits at all times, again based on the selected drive mode (arrow S.sub.M) using the input device 31 shown in FIG. 1.").
Regarding claim 15, Katsuyama, Mao, and Jiang remain as applied as in claim 9, and Katsuyama goes on to further teach [t]he method of claim 9, wherein controlling, via the controller, operation of the propulsion system based upon the desired future longitudinal acceleration horizon, the desired future yaw rate horizon, the desired future lateral speed horizon, and the weighting factors comprises controlling operation of the propulsion system to minimize a difference between the desired future longitudinal acceleration horizon and an operator command for one of vehicle acceleration or vehicle deceleration, and minimize a difference between the desired future yaw rate horizon and a predicted yaw rate, and a desired future lateral velocity horizon and a predicted velocity (Katsuyama: Para. 0047; "Thus, the electronic control unit 30 controls the longitudinal motion and the yaw motion of the vehicle Ve by priority based on the target longitudinal driving force F.sub.x and the target yaw moment M.sub.z calculated as described above, and controls the roll motion and the pitch motion by multiplying the target roll moment M.sub.x and the target pitch moment M.sub.y by control gains, which are increased or decreased as described later. The use of the increasing/decreasing control gains enables to secure excellent stability (controllability) of the longitudinal motion and the yaw motion of the vehicle Ve even when the slip state occurs, and the influence on the control for the roll motion and the pitch motion can be minimized. A specific description is now given of this control.").

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Mao and in further view of Jiang as applied to claim 11 above, and further in view of Kasaiezadeh.
Regarding claim 12, Katsuyama, Mao, and Jiang remain as applied as in claim 3, however Katsuyama, Mao, and Jiang are silent to [t]he method of claim 11, wherein receiving the operator command for vehicle steering comprises receiving one of a front wheel steering angle and a rear wheel steering angle.
In a similar field, Kasaiezadeh teaches [t]he method of claim 11, wherein receiving the operator command for vehicle steering comprises receiving one of a front wheel steering angle and a rear wheel steering angle (Kasaiezadeh: Para. 0002; "Related to steering, wheel torques also affect actual lateral velocity, and wheel torques may themselves be dependent upon the vehicle type, because the vehicle type may comprise different vehicle parameters, reflecting a drive configuration (all-wheel drive, front-wheel drive, or rear-wheel drive), and an engine type (conventional, hybrid, or electric). Real time assessment of actual lateral velocity is important to many vehicle safety systems and vehicle control systems.").
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the inputs for the yaw rate determination from Katsuyama, Mao, and Jiang with the input of the wheel steering angles, as taught by Kasaiezadeh, for the benefit of controlling the lateral speed by controlling the wheels steering angles.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Mao and in further view of Jiang as applied to claim 9 above, and further in view of Yamakado.
Regarding claim 16, Jiang teaches wherein determining the desired future longitudinal acceleration horizon based upon the vehicle operating parameters and the input commands comprises determining the desired future longitudinal acceleration horizon based upon the vehicle speed and the input command… for one of vehicle acceleration or vehicle deceleration (Jiang: Para. 0056 and 0004; "Overall, evaluating the vehicle dynamics operation includes determining a desired trajectory for the autonomous vehicle, wherein the desired trajectory includes desired vehicle positions including an x-position, a y-position, a longitudinal speed, and a heading, and determining vehicle control commands based upon the desired trajectory. The vehicle control commands include one or a combination of a commanded steering angle, an acceleration command and a braking command. Actual vehicle states responsive to the vehicle control commands can be determined, and include a yaw rate, a longitudinal speed, a lateral acceleration and a longitudinal acceleration. An estimated trajectory is determined based upon the actual vehicle states. A trajectory error can be determined based upon a difference between the desired trajectory and the estimated trajectory. The trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based upon the dynamic monitoring." "Another aspect of the disclosure includes dynamically monitoring the actual vehicle states including the lateral acceleration and the longitudinal acceleration over the time horizon, and determining a maximum rate of change in the lateral acceleration and the longitudinal acceleration over the time horizon.").
Katsuyama, Mao, and Jiang are silent to [t]he method of claim 9, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle speed, and receiving an input command from an Advanced Driver Assistance System (ADAS) for one of vehicle acceleration or vehicle deceleration.
In a similar field, Yamakado teaches [t]he method of claim 9, wherein receiving, via the controller, vehicle operating parameters and input commands comprises receiving a vehicle speed, and receiving an input command from an Advanced Driver Assistance System (ADAS) for one of vehicle acceleration or vehicle deceleration (Yamakado: Para. 0147; "The steering amount of a steering wheel 40 of the driver is detected by a steering angle sensor 53, and arithmetic processing such as calculation of the steering angular velocity is performed by an advanced driver assistance system (ADAS) controller 30. The depression amount of an accelerator pedal 41 of the driver is detected by an accelerator sensor 54, and is calculated by an ADAS controller 30. The depression amount of a brake pedal 42 of the driver is detected by a brake sensor 55, and is calculated by the ADAS controller 30. The ADAS controller 30 performs power control and torque control using an inverter (not illustrated) or the like with respect to the front motor 21 and the rear motor 22 according to these amounts. Based on the speed increase (acceleration) and speed reduction (deceleration) commands that are output from the ADAS controller 30, the power driving and regenerative braking can be performed. For example, it is possible to generate a decelerating action based on longitudinal motion commands such as deceleration obtained by GVC, target speed command and the like") for the benefit of assisting the driver with the driving maneuvers.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the electronic control unit from Katsuyama, Mao, and Jiang to use inputs from an ADAS, as taught by Yamakado, for the benefit of assisting the driver with the driving maneuvers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato; Katsuhiko (US Pub. No. 20200307600 A1) discloses a driving control apparatus that performs driving control similar to what is described in claims 9-16 but is silent to the driver-selected modes.
Shoji; Takuya (US Pub. No. 20200094797 A1) discloses an apparatus that controls the turning behavior of a vehicle such that the roll moment, yaw rate, velocity, lateral acceleration, and lateral and longitudinal forces do not exceed limits set for a time interval.
Park; Kyun Sang (US Pub. No. US 20190217854 A1) discloses a vehicle stability control system that generates target values for the yaw rate and yaw moment of a turning vehicle based on the vehicle’s longitudinal and lateral acceleration, the vehicle speed, the vertical acceleration, the engine torque, and the steering wheel angle and then controlling the steering wheels and braking controls to ensure a smooth and stable maneuver.
Krueger et al. (US Pub. No. 20180345973 A1) teaches a vehicle control system similar to claims 9-16 and also teaches the driver-selected modes which impacts the determination of how the vehicle is controlled.
Odenthal et al. (US Pub. No. 20070185638 A1) teaches a method for increasing the driving stability of a vehicle during driving maneuvers such as turning and it operates by considering the estimated longitudinal acceleration, lateral acceleration, yaw rate, longitudinal torque, velocity, and longitudinal torque and adjusts the control of the vehicle such that these values will cause the vehicle to travel smoothly during the maneuvers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                             

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663